ICO, Inc. Announces Financial Results for Second Quarter Ended March 31, 2009 HOUSTON, TEXAS, May 7, 2009 – ICO, Inc. (NASDAQ: ICOC), global producer of custom polymer powders and plastic film concentrates, today announced its results for the quarter ended March 31, Second Quarter Highlights · Cash flow from operating activities of continuing operations in the second quarter of $13.8 million, up from $1.8 million in the prior year second quarter · Fourth consecutive quarter of generating positive cash flow from operating activities less cash used for investing activities · Net debt (total debt outstanding less cash) decreased $26.2 million or 59% from September 30, 2008 and $13.8 million or 43%, from December 31, 2008, to $18.1 million · Revenues of $70.1 million, a decrease of $42.0 million or 37% from the prior year · Volumes declined 23% compared to the prior year due to global economic downturn · Operating income, as adjusted of $1.1 million excluding goodwill impairment of $3.5 million and an operating loss of $2.3 million including the goodwill impairment, compared with operating income of $8.6 million in the prior year second quarter · Net income of $432,000, as adjusted to exclude goodwill impairment, or $.02 per share Second Quarter 2009 vs.
